      Case 2:21-cr-00156-JCM-VCF Document 25 Filed 08/05/21 Page 1 of 4



1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    District of Nevada
     Nevada Bar Number 14853
3    K. NICHOLAS PORTZ
     Nevada Bar Number 12473
4    Special Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
5    Las Vegas, Nevada 89101
     Phone: (702) 388-6336
6    Email: nick.portz@usdoj.gov

7    Attorneys for the United States of America

8                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
9
      UNITED STATES OF AMERICA,                              Case No.: 2:21-cr-00156-JCM-VCF
10
                      Plaintiff,                             STIPULATION FOR A
11                                                           PROTECTIVE ORDER
             vs.
12
      TREVION DARNELL MITCHELL,
13    aka: TAVION MITCHELL,

14                    Defendant.

15

16           The parties, by and through the undersigned, respectfully request that the Court issue an

17   order protecting from disclosure to the public, or any third party not directly related to this case,

18   any data, documents, recordings, communications or other tangible things produced by the

19   government’s disclosure of a Cellebrite Universal Forensic Extraction Device (UFED) report as

20   discovery in this case. The parties state as follows:

21      1.      The indictment in this case issued on June 2, 2021.

22      2.      Trial is currently scheduled for December 13, 2021. The Office of the Federal Public

23   Defender was appointed to this case on June 9, 2021. Assistant Federal Public Defender Monique

24   N. Kirtley filed her notice of appearance on June 11, 2021.



                                                      1
      Case 2:21-cr-00156-JCM-VCF Document 25 Filed 08/05/21 Page 2 of 4



1       3.      The indictment in this case arises out of an arrest stemming from a domestic violence

2    incident and kidnapping of a female victim, K.M., who had been in a domestic relationship with

3    the Defendant. The discovery in this case includes a Cellebrite Universal Forensic Extraction

4    Device (UFED) report containing a full digital download of K.M.’s phone, including all audio,

5    video, photograph, and messaging data contained on the device. The UFED report therefore

6    contains extensive amount of personal identifying information of the victim, K.M., and other

7    data personal to K.M. and irrelevant to the case at hand. The UFED Report also contains

8    identifying information including addresses and telephone numbers of persons listed as

9    “contacts” in K.M.’s cellular device. While most of the data contained within the device is

10   irrelevant to the case at hand, it is being turned over to the defense out of an abundance of caution

11   by the government. The release of such information to the public or third parties not involved in

12   the case could endanger the privacy of K.M. and other individuals and also subject them to

13   potential misuse of their identities. This confidential personal identifying information is referred

14   to here as the “Protected Information.”

15      4.      In order to protect the privacy of the individuals referenced in the discovery, the parties

16   intend to restrict access to the following individuals: attorneys for all parties, and any personnel

17   that the attorneys for all parties consider necessary to assist in performing that attorney’s duties

18   in the prosecution or defense of this case, including investigators, paralegals, retained experts,

19   support staff, interpreters, and any other individuals specifically authorized by the Court

20   (collectively, the “Covered Individuals”).

21      5.      The Covered Individuals shall be advised of the Protective Order, and, without leave

22   of the Court, the Covered Individuals shall not:

23              a. make copies for, or allow copies of any kind to be made by any other person of the

24                 Protected Information in this case or the UFED report, specifically the full digital


                                                       2
      Case 2:21-cr-00156-JCM-VCF Document 25 Filed 08/05/21 Page 3 of 4



1                  download of K.M.’s phone, including all audio, video, photograph, and messaging

2                  data contained on the device;

3              b. allow any other person to read, listen, or otherwise review the Protected

4                  Information or the UFED report in this case;

5              c. use the Protected Information or the UFED report for any purpose other than

6                  preparing to defend against or prosecute the charges in the Indictment for any

7                  purpose or any further superseding indictment arising out of this case; or

8              d. attach any Protected Information or the UFED report to any of the pleadings,

9                  briefs, or other court filings except to the extent those pleadings, briefs, or filings

10                 are filed under seal or properly compliant with LR IC 6-1.

11      6.     Defendant shall only be permitted to review the Protected Information or portions of

12             the UFED report relevant to his defense in the presence of defense counsel who shall

13             retain exclusive possession of the Protected Information and the UFED report.

14             Defense counsel will ensure that any discovery derived from the UFED report that is

15             left with Defendant is fully redacted of any Protected Information and only contains

16             material relevant to the defense of the federal case.

17      7.     Nothing in this stipulation is intended to restrict the parties’ use or introduction of the

18   Protected Information or the UFED report as evidence at trial or support in motion practice.

19      8.     The parties shall inform any person to whom disclosure may be made pursuant to this

20   order of the existence and terms of this Court’s order.

21      9.     The parties reserve the right to seek to modify the terms of this protective order at a

22   later time pursuant to Federal Rule of Criminal Procedure 16(d)(1). Should a reasonable need for

23   this protective order cease to exist, on grounds other than a Covered Individual or some other

24


                                                      3
      Case 2:21-cr-00156-JCM-VCF Document 25 Filed 08/05/21 Page 4 of 4



1    person violating or circumventing its terms, the Government will move expeditiously for its

2    dissolution.

3
        10.     The defense hereby stipulates to this protective order.
4
              DATED: July 28, 2021
5                                                        Respectfully submitted,

6                                                        CHRISTOPHER CHIOU
                                                         Acting United States Attorney
7
                                                          /s/ K. Nicholas Portz
8
                                                         K. NICHOLAS PORTZ
9                                                        Special Assistant United States Attorney

10                                                       Attorneys for the United States of America

11                                                       For the Defense:
12
                                                           /s/ Monique N. Kirtley
13                                                       _____________________________
                                                         MONIQUE N. KIRTLEY
14                                                       Assistant Federal Public Defender
                                                         Attorney for Defendant TREVION
15                                                       DARNELL MITCHELL
16

17   IT IS SO ORDERED:

18
                                                                 8-5-2021
     ____________________________________                       _________________
19   HONORABLE CAM FERENBACH                                    Date
     UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24


                                                     4
